Citation Nr: 0217608	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  96-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 death pension benefits.  

(Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death is 
the subject of a separate decision by the Board of Veterans' 
Appeals)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the appellant a waiver of 
recovery of an overpayment of Section 306 death pension 
benefits.  The Committee on Waivers and Compromises found 
that there was fraud or misrepresentation on the part of the 
appellant in the creation of the overpayment debt owed to 
the government, in the amount of $9,744.00.  


FINDINGS OF FACT

1.  The VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  While in receipt of Section 306 death pension, the 
appellant's failure to accurately report her annual gross 
wages from employment demonstrated unfair or deceptive 
dealing on her part with VA for personal gain constituting 
fraud and misrepresentation.  


CONCLUSION OF LAW

A finding of fraud, misrepresentation or bad faith on the 
part of the appellant in the creation of the overpayment of 
Section 306 death pension benefits precludes consideration 
of a waiver of recovery of the overpayment.  38 U.S.C.A. 
§§ 5107, 5302(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 1.965(b), 3.102 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in June 1971.  At the time of his death, he 
was receiving nonservice-connected disability pension 
benefits.  In July 1971, VA received an application for 
dependency and indemnity compensation or death pension from 
the appellant, widow of the veteran.  In the instructions 
for completion of the application, the appellant was 
informed that the rate of pension paid depended on the 
amount of her income and that there were income limitations 
for receipt of pension benefits.  The instructions also 
specifically noted that there were certain types of income 
which may be excluded in determining the income countable 
for VA purposes; however, she was to report the sources and 
amounts of all income and VA would determine any amount 
which did not count.  

In October 1971, the appellant was informed that her income, 
due to insurance benefits she had received, exceeded the 
statutory amount permitted for payment of Section 306 
pension benefits.  She reapplied in August 1972, and she was 
awarded Section 306 pension benefits in August 1972 based on 
the financial information she submitted.  She was notified 
of the award of benefits and the award letter included 
information concerning her benefits.  There were also 
attachments to the letter detailing, in part, her appellate 
rights and pertinent income information.  She was advised 
that the amount of her pension was based on the financial 
information she had recently reported, to include the amount 
of reported and anticipated wages.  She was informed that 
the amount of her monthly pension was based on her income; 
that there is a maximum annual rate of pension permitted by 
VA; that the amount of VA pension she would receive would be 
the difference between her countable income and the maximum 
amount allowed a surviving spouse by law; and that 
adjustment had to be made to her pension whenever her income 
or dependency status changed.  She was instructed to 
immediately notify VA if her income or dependency status 
changed; otherwise, an overpayment of pension benefits might 
result for which she would be held liable.  

The appellant was paid Section 306 death pension for many 
years.  During those years, she submitted annual eligibility 
verification reports and her rate of pension for each of 
those years was based on the difference between the amount 
of gross wages from employment she reported (she reported no 
other income from any source) and the maximum amount in VA 
benefits allowed by statute for a surviving spouse.  Her 
annual eligibility verification reports for December 1985 
through December 1991, all consistently showed that her sole 
annual income consisted of wages in the amount of $1,014.00 
per year.  During all that time, she was informed of the 
amount of her annual death pension benefits, the basis for 
the amount of those benefits, and she was consistently 
reminded of her obligation to immediately notify VA if her 
income changed or if there were a change in dependency 
status.  

The appellant's Section 306 eligibility verification report, 
dated and received in December 1992, showed that her sole 
source of income in 1992 was $21,639.42 in gross wages from 
employment and that she anticipated receiving the same 
amount of gross income from employment in 1993.  In response 
for clarification of her income, she reported receiving 
$1,699.28 gross monthly income, effective from January 15, 
1992.  Subsequently, information was received from her 
employer and confirmed by the appellant, that she had been 
working in the finance department as a bookkeeper for a 
major religious non-profit organization since August 1985.  
During those years, she received gross wages in excess of 
$15,000.00 in 1986; in excess of $18,000.00 in 1987; in 
excess of $19,000.00 in 1988; in excess of $19,000.00 in 
1989; and in excess of $20,000.00 in 1990.  Based on that 
information, the appellant was advised by VA letter in 
February 1993 that her Section 306 death pension benefits 
were being terminated, effective from January 1, 1986, due 
to wage income in greater amounts that reported by her for 
the years 1986 though 1992.  This termination action, 
effective from January 1986, created an overpayment in the 
amount of $9,744.00, for which she was advised she would be 
held liable to repay.  In January 1994, the appellant 
requested a waiver of the full amount of the overpayment.  

Under the standard of equity and good conscience, recovery 
of overpayments of any benefits made under laws administered 
by VA shall be waived when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  
However, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness 
where there exists, in connection with the claim for such 
waiver, an indication of fraud, misrepresentation or bad 
faith on the part of the person or persons having an 
interest in obtaining a waiver of such recovery, the 
collection of such indebtedness, or any interest therein.  
See 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  As noted 
in implementing regulations, fraud means an intentional 
misrepresentation of fact or the intentional failure to 
disclose pertinent facts, for the purpose of obtaining or 
retaining eligibility for VA benefits with knowledge that 
the misrepresentation or failure to disclose may result in 
the erroneous award or retention of such benefits.  See 
38 C.F.R. § 3.1(aa)(2).  Fraud and misrepresentation both 
contain common characteristics and are considered as a 
single element.  The burden of proof to establish fraud or 
misrepresentation lies solely with the VA.  

In the appellant's case, the evidence shows that she had 
been put on notice each time she filled out her annual 
Section 306 eligibility verification report that her VA 
pension was the difference between her countable annual 
income and the maximum annual rate permitted by law for a 
surviving spouse in her circumstances.  She was informed 
that the amount of her pension was based upon the financial 
information as reported by her on her annual eligibility 
verification report.  She was instructed to report all 
income, including total wages from all employment, and VA 
would compute the amount that would not count.  

The appellant did not report anywhere near the actual gross 
wages she was receiving from January 1986 through December 
1992.  During those years, she consistently reported annual 
gross wages of $1,014.00 as her only source of income.  In 
fact, her annual gross wages were from in excess of 
$15,000.00 in 1986; in excess of $18,000.00 in 1987; in 
excess of $19,000.00 in 1988; in excess of $19,000.00 in 
1989; in excess of $20,000.00 in 1990; and in excess of 
$21,000.00 in 1992.  Clearly, the information supplied by 
the appellant's employer and confirmed by the appellant 
shows that her wages were far in excess of those reported to 
VA by the appellant herself and which far exceeded the 
applicable limits permitted by law for receipt of VA Section 
306 death pension.  

In her correspondence, the appellant believes that, as the 
widow of a veteran, she is entitled to a pension.  
Furthermore, if she were made to repay any of the 
overpayment, she would sustain an undue financial hardship.  

The Board notes that the appellant was repeatedly advised by 
VA of the bases of the amount of her monthly Section 306 
death pension and reminded of her obligation to inform VA if 
she began receiving wages in the amount different that those 
annually reported to VA by her, or if her dependency status 
changed.  However, for many years she deliberately and 
grossly under-reported her actual annual income.  It is fair 
to say that the appellant is not an individual who is 
unfamiliar with financial matters.  During the years when 
the overpayment was created, she was working as a bookkeeper 
in the financial department of a major non-profit religious 
organization.  Clearly, the appellant by not accurately 
reporting her annual income for the years 1986 through 1992 
created the $9,744.00 overpayment of Section 306 death 
pension benefits.  Meanwhile, she accepted and cashed the VA 
pension checks to which she was not entitled.  

Under the circumstances, the Board finds that there was a 
willful misrepresentation of a material fact, or the willful 
failure to disclose a material fact, done by the appellant 
and that such misrepresentation or failure resulted in an 
erroneous award or erroneous retention of VA benefits.  
Accordingly, the Board concludes that there was a 
misrepresentation on the part of the appellant in the 
creation of the overpayment in this case.  Her request for 
waiver of recovery of the indebtedness is, therefore, barred 
on that basis.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.965(b), 3.1(aa)(2).  A finding of misrepresentation on 
the appellant's part precludes consideration of the elements 
of equity and good conscience, and the granting of a waiver.  
As such, whether it would be a financial hardship on the 
appellant's part to repay any or all of the $9,744.00 debt 
is not taken into consideration.  

In denying the appellant's request for waiver of the 
recovery of an overpayment of Section 306 death pension, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's request for waiver of 
the indebtedness, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

As waiver of the recovery of an overpayment of Section 306 
death pension benefits in the amount of $9,744.00 is 
precluded by reason of misrepresentation on the part of the 
appellant, the appeal is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

